In a proceeding pursuant to CPLR article 78 to review a determination of the appellant Board of Estimate of the City of New York, disapproving the determination of the- Board of Standards and Appeals which granted a variance with respect to premises leased by petitioner, the appeal is from a judgment of the Supreme Court, Kings County (Vaccaro, J.), dated February 23, 1981, which annulled the determination of said appellant and reinstated the determination of the Board of Standards and Appeals. Judgment reversed, on the law, without costs or disbursements, the determination of the Board of Estimate is confirmed, and the proceeding is dismissed on the merits. The Board of Estimate properly concluded that there was a lack of substantial evidence before the Board of Standards and Appeals to comply with subdivisions (a) and (b) of section 72-21 of the Zoning Resolution of the City of New York. As to subdivision (a), there was no demonstration of “unique physical *566conditions * * * inherent in the particular zoning lot” (see Matter of Galin v Board of Estimate of City of N. Y., 72 AD2d 114, 116, affd 52 NY2d 869). As to subdivision (b), there was a lack of sufficient specificity of “dollar and cents” proof of inability to realize a reasonable return from permitted uses. Damiani, J.P., Gulotta, Margett and Bracken, JJ., concur.